Citation Nr: 1501137	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable (0 percent disabling).

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for a left side abdominal lipoma, rated as noncompensable (0 percent disabling) for the period prior to October 17, 2012, and 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  For the entire appeal period, the probative evidence of record indicates that the Veteran had, at worst, Level I hearing loss in his right and left ears.

2.  The Veteran's hypertension has not been manifested by blood pressure readings with a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more at any time during the appeal period.  

3.  Prior to October 17, 2012, the most probative evidence of record indicates that the Veteran's lipoma was, at most, 1 square centimeters (cm); it did not result in any other manifestations, to include pain, tenderness, limitation of function, or disfigurement of the head, neck, or face.

4.  Beginning October 17, 2012, the most probative evidence of record indicates that the Veteran had one painful or tender lipoma that was, at most, 1 square cm; it did not result in any other manifestations, to include limitation of function or disfigurement of the Veteran's head, neck, or face. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014).

3.  Prior to October 17, 2012, the criteria for a compensable rating for a left side abdominal lipoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805, 7819 (2014).

4.  From October 17, 2012, the criteria for a rating in excess of 10 percent for a left side abdominal lipoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805, 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In October 2010, VA satisfied its duty to notify the Veteran.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate his claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA treatment records and lay statements are of record.  VA provided the Veteran with VA examinations in October 2010, October 2012, and November 2012.  An addendum opinion was obtained in March 2011.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria - Increase Rating Claims in General

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran asserts that his bilateral hearing loss, hypertension, and lipoma residuals are all worse than currently rated.  The Board will address each disability in turn.  

Bilateral Hearing Loss

The provisions of 38 C.F.R. § 4.31 (2014) provide that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test.  In 38 C.F.R. § 4.85 (2014), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  Whereas, the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id. 

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2014), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85 (2014). 

The provisions of 38 C.F.R. § 4.86(a) (2014) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) (2014) provide that when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The relevant evidence includes VA audiological examination reports dated in October 2010 and November 2012. 

The October 2010 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
15
15
25
25
20
21.25
LEFT
15
15
20
25
20
20

Speech audiometry testing revealed speech recognition ability of 94 percent bilaterally.  The hearing impairment levels correspond to Level I in the right ear and Level I in the left ear under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels I and I under Table VII results in a non-compensable rating.  

The November 2012 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
15
20
20
25
25
22.5
LEFT
20
20
25
25
20
22.5

Speech audiometry testing revealed speech recognition ability of 94 percent bilaterally.  The hearing impairment levels correspond to Level I in the right ear and Level I in the left ear under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels I and I under Table VII results in a non-compensable rating.  
In short, throughout the period on appeal, the Veteran's hearing loss disability has remained at a noncompensable level pursuant to VA regulations.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C.A. § 1155 (West 2014).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Court has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the October 2010 audiologist noted that the Veteran's hearing loss had no significant effects on his occupation and no effects on his usual daily activities.  The November 2012 audiologist indicated that the Veteran's hearing loss did not affect the ordinary conditions of daily life, including his ability to work.  Accordingly, the examination reports complied with the requirements set forth in Martinak and are adequate for rating purposes.

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated.  The Veteran is competent to report on factual matters and observable symptoms of which he has firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical finding and opinion provided in the VA audiological report have been accorded greater probative weight.  

While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an evaluation in excess of the current disability rating is not warranted.

As the preponderance of the evidence is against the claim for an increased rating for a bilateral hearing loss disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014), which provides a 10 percent evaluation for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  

The Board notes that the rating criteria for Diagnostic Code 7101 is successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" in a statutory provision means that all of the listed conditions must be met). 

VA treatment records dated January 2010 through April 2011 noted blood pressure readings of 140/98, 134/100, 127/80 119/68, 112/69.  A March 2010 treatment record indicated blood pressure of 140/98, 134/100, and 132/100.  The physician noted that the Veteran's medication regime was adjusted to improve his blood pressure control.  Subsequent treatment records indicated that the medication adjustment had the desired effect and the Veteran's hypertension was now controlled.  

At his October 2012 hypertension examination, the Veteran reported that since his last VA examination, he had been prescribed additional medication to control his hypertension.  The Veteran also reported that propranolol, one of his prescribed medications, caused occasional dizziness.  Upon testing, the Veteran's blood pressure readings were 162/101, 171/100, and 164/100.  The examiner noted that the Veteran's hypertension affected his ability to work, in that the Veteran reported he had missed one day of work in the last 12 months due to elevated blood pressure.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  

After reviewing the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.  The medical evidence of record includes numerous blood pressure readings throughout the appeal period, none of which indicate a systolic pressure of 200 or more or a diastolic pressure reading of 110 or more.  Additionally, the Veteran has not asserted that he had blood pressure readings with a systolic pressure of 200 or more or a diastolic pressure reading of 110 or more.  

As the preponderance of the evidence is against the claim for an increased rating for hypertension, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lipoma 

The Veteran's lipoma are rated under 38 C.F.R. § 4.118, Diagnostic Code 7819.

Pursuant to Diagnostic Code 7819, a benign skin neoplasm is rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as a scar under Diagnostic Codes 7801-7805, or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2014).  

Initially, the Board notes that the Veteran's lipoma is on his left abdomen.  Accordingly, Diagnostic Code 7800, disfigurement of the head, face, or neck is not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  

With regard to potentially applicable diagnostic codes, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Id.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Id.  

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Per Note (1), a superficial scar is one not associated with underlying soft tissue damage.  Per note (2) if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2014).

Diagnostic Code 7804, rates scars which are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  One or two scars that are unstable or painful on examination warrant a 10 percent rating.  Id.  A 20 percent rating requires three or four scars that are unstable or painful.  Id.  A 30 percent rating requires five or more scars that are unstable or painful.  Id.  Per Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  

Diagnostic Code 7805 provides that other effects of scars, note considered under Diagnostic Codes 7800-7804, are to be rated under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  

The Board notes that the record contains a November 2010 VA scar examination report.  However, that report is not relevant to the present appeal, as it did not address the Veteran's lipoma.  

With regard to the relevant evidence, a March 2011 addendum noted that the Veteran had a history of a round, non-mobile, non-tender, smooth, soft mass that was 1 square cm in diameter.  The mass was located on the left subcostal area on the anterior axillary line.  It was noted to be superficial, well healed, and non-tender.  The Veteran had no current symptoms related to his lipoma, including pain, skin breakdown, inflammation, edema, or keloid formation.  The examiner opined that lipoma did not cause any limitation of motion or functional limitation.  

At his October 2012 VA examination, the Veteran reported that when he lay on his left side his lipoma was painful and therefore he was unable to sleep on that side.  He also reported that he had occasional pain when his granddaughter touched him.  Upon examination, subcutaneous swelling was palpated in the left side abdominal subcostal area anterior axillary line.  The diagnosis of left side abdominal was confirmed.  The lipoma was approximately 1 square cm in size.  The lipoma was noted to be soft to palpation, round, mobile, and slightly tender.  The examiner opined that the Veteran's condition did not affect his ability to work.  

After reviewing all the evidence of record, the Board finds that a compensable rating is not warranted prior to October 12, 2012, and thereafter a rating in excess of 10 percent is not warranted.  

In the present case, the disability being evaluated is on the left abdominal wall, therefore, Diagnostic Code 7800 scars of the head, face and neck, is not applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800 (2014).  Moreover, the Veteran has only one service connected lipoma, which VA examiners noted was approximately one square cm.  Given the size of the Veteran's lipoma, Diagnostic Codes 7801 and 7802 would not, at any time, result in a compensable rating, regardless of whether the Veteran's scar was deep or superficial.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7802 (2014).

With regard to Diagnostic Code 7804, prior to the October 17, 2012 examination report, the evidence of record is against finding that the Veteran's lipoma was painful.  Specifically, the March 2011 addendum report indicated that the Veteran's lipoma was not painful or tender.  Moreover, at no time prior to October 17, 2012, did the Veteran assert that his lipoma was painful or tender.  Accordingly, for the period prior to October 17, 2012, a compensable rating is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Beginning October 17, 2012, the evidence or record indicates that a 10 percent rating, but no higher, is warranted under Diagnostic Code 7804.  The evidence of record is against a finding that the Veteran has more than one service-connected painful or unstable scar, or in this case lipoma.  Specifically, the October 17, 2012 examination report noted that the Veteran had one lipoma that was subjectively painful and objectively tender to palpation.  Accordingly, a 10 percent rating is warranted.  As the Veteran has less than three painful or unstable lipomas, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  Id.  

The Board has considered whether a higher rating is warranted under Diagnostic Code 7805.  However, there is no evidence that the Veteran's lipoma results in any disabling effects not considered by Diagnostic Codes 7800-7804.  To the contrary, the March 2011 examiner opined that the Veteran's lipoma did not cause any limitation of motion or functional limitations and the October 2012 examiner opined that the Veteran's condition did not affect his ability to work.  Moreover, other than pain and tenderness the Veteran has not asserted that his lipoma resulted in any disabling effects.  Therefore, Diagnostic Code 7805 is not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  The Veteran reported that he has trouble hearing, that his hypertension requires medication to regulate his blood pressure, and that his lipoma is tender and painful.  Decreased hearing acuity, the necessity for medication, and pain and tenderness to palpation are clearly contemplated in the respective rating criteria and provided for in the assigned ratings.  

The Board notes that the Veteran reported dizziness, which he attributed to his hypertension medication.  The October 2012 VA examiner noted the Veteran's assertion, but nonetheless opined that the Veteran had no pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension. In light of the examiner's finding, which the Board affords great probative weight, the Board finds that the evidence is against finding that the Veteran's dizziness is related to his hypertension or hypertension medications.

Further, the Board observes that higher schedular ratings are available for all three of his service-connected disabilities.  However, the facts do not indicate that the Veteran's disability picture warrants higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disabilities and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is currently employed and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.













ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a compensable disability rating prior to October 17, 2012, and a disability rating in excess of 10 percent beginning October 17, 2012, for left side abdominal lipoma, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


